Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the IDS Statement filed on 06/22/2022.
Claims 1-20 have been examined.
Claims 1-20 have been allowed.

ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance: 
In performing initial search and additional search, in response to the IDS Statement, filed on 06/22/2022, the examiner was able to find the closest prior art of record, which is Sczomak (CN102042102A) taken either individually or in combination with other prior art of Kadava (US20080024323A1), Lee (US20150106001A1), Dudar (US20170210391A1) and Leone (US20200255281A1), who describe a cold-start system and method, specifically to a cylinder deactivation system, comprising a fuel injection module and a cold-start control module; the fuel injection module that injects a desired amount of fuel into a cylinder of an engine during engine cranking; the cold-start control module that maintains an intake valve and an exhaust valve associated with the cylinder in respective closed positions while the desired amount of fuel is injected when at least one of an air temperature and a coolant temperature is less than a predetermined cold-start temperature (in abstract); and the fuel determination module to determine the desired quantity of fuel according to the one or more temperature; the fuel determination module that can be the ambient air temperature, air temperature, or other suitable air temperature measurements to determine a desired quantity of fuel; use of air temperature to determine the trapped air mass in the cylinder (i.e., the air quality collecting), and that may be based on the air quality collecting that determines a desired quantity of fuel; when the engine has stopped (i.e., closed) for at least a predetermined period of time, the fuel determination module that also can determine the desired quantity of fuel according to the temperature of the engine coolant, and the desired quantity of the fuel that can be increased along with the reduction of temperature (in Para [0085)]). 
In regards to claims 1-20, Sczomak (CN102042102A) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
collecting data on at least one of a coolant temperature of a vehicle, an atmospheric ozone level, and air quality; and 
determining a refueling time based on the collected data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday - Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662